Citation Nr: 0824542	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-38 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder 
(claimed as nerve damage).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Travel Board 
hearing before an Acting Veterans Law Judge (AVLJ) in 
September 2006.  A transcript of that hearing has been 
associated with the claims folder.  In May 2008, the veteran 
was informed that the AVLJ who conducted his hearing was no 
longer employed by the Board.  The veteran indicated that he 
did not want a new hearing and requested that his claim be 
evaluated based on the evidence of record.

The Board recognizes the RO's June 1976 rating decision that 
denied service connection for a muscle strain of the right 
thigh on the merits.  This decision was final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  With respect to the present issue 
before the Board of service connection for lumbosacral 
spondylosis, the Board emphasizes that this issue is clearly 
distinguishable from the prior service connection issue 
before the RO, and will therefore be decided on a de novo 
basis.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, even if the symptomatology of the two are the 
same).  Thus, application of a new and material evidence 
analysis with respect to the current issue on appeal is not 
warranted.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In July 2008, the veteran's accredited representative waived 
RO consideration of his additional evidence.




FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that a low 
back disorder developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2002, October 2004, and December 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service treatment records show that in August 1965, the 
veteran complained of pain when bending over.  A service 
examiner provided a diagnosis of mild back strain.  In 
August 1967, an examiner noted that an examination of the 
veteran's back was negative.  He observed good motion with no 
tenderness or pain.  During the November 1967 separation 
examination, a mild thoracic scoliosis was mentioned.  The 
examiner stated that the veteran had no defects or diagnoses.  
On his November 1967 Report of Medical History (RME), the 
veteran indicated that he did not have arthritis or 
rheumatism, a bone, joint, or other deformity, or recurrent 
back pain.

On VA examination in July 2000, the veteran reported 
intermittent low back pain that radiated down his right 
posterior thigh.  The examiner remarked that the veteran had 
a full spinal and hip range of motion.  The cranial nerves 2-
12 were noted to be intact, and sensation was observed to be 
grossly intact.  Deep tendon reflexes were within normal 
limits.  An X-ray revealed degenerative disc disease at L3-4, 
L4-5, and L5-S1 with prominent osteophytes.  The examiner 
gave a diagnosis of lumbar radiculopathy.

A VA neurology treatment note dated October 2000 indicates 
that the veteran complained of lower back pain since 1966.  
He said that his pain increased during the previous six 
months.  It was noted that cranial nerves 2-12 were intact, 
muscle strength in all groups was 5/5, and sensory was intact 
to pin prick.  The neurologist gave a diagnosis of 
musculoskeletal pain, rule-out radiculopathy.  A 
November 2000 magnetic resonance imaging (MRI) scan revealed 
hyperplasia of the right S-1 vertebral body with associated 
dextroscoliosis of the lumbosacral spine, moderate neural 
foraminal stenosis on the left at L4-5 and on the right at 
L5-S1, and mild Spondylolisthesis of L4 on L5.  A VA 
neurology clinic note dated July 2002 indicates that the 
veteran had a normal sensory and motor exam.  Additional VA 
outpatient records through November 2006 reveal ongoing 
treatment for back pain.

On VA examination in January 2003, the veteran gave a history 
of low back pain for the previous year-and-a-half.  He stated 
that he had a history of his legs falling asleep since 1966.  
The examiner noted that it was a normal exam and opined that 
the veteran more likely than not had lumbosacral spondylosis 
that was not service connected.  He also remarked that the 
prior exercise-related feeling of legs falling asleep was not 
clear but was not secondary to the present probable 
spondylosis.

During the veteran's September 2006 Board hearing, the 
veteran said that he first experienced problems with his legs 
after returning from Vietnam.  Later, he said he discovered 
that it was a back problem that caused the pain in his legs.  
He said that the doctors did not find anything wrong with him 
while he was in the service.  He experienced his legs falling 
asleep by walking.  He stated that the numbness went from his 
buttocks to his thigh.  He did not recall receiving treatment 
after leaving the service.  He had worked in factories, 
warehouses, in the paper industry, and as a truck driver, but 
he had never lost time due to his medical problems until the 
end of his working career.  He remarked that a doctor had 
told him that his leg problems resulted from a back disorder.  
He took medication for his pain.  Physical therapy increased 
his symptoms.  On a pain scale of 1 (low) to 10 (high), he 
rated his pain as an eight.

Lay statements from J.S. and L.M.L. submitted in 
February 2007 state that the veteran was in good health 
before his enlistment.  L.M.L. said that the veteran first 
started to complain of pain in his legs in 1966.  Both J.S. 
and L.M.L. remarked that the veteran's pain and discomfort 
increased over the years.

The veteran complained of lower back pain that radiated to 
his left lower extremity during a VA examination in May 2007.  
The examiner observed no obvious pathology and gave diagnoses 
of a congenital anomaly of S-1 vertical body, degenerative 
disc disease of the lumbosacral spine L2-3 through L5-S1 
levels with herniated nucleus pulposus at L4-5 and mild L4 on 
L5 spondylolisthesis.  The examiner opined that it was at 
least as likely as not that the veteran's current lumbosacral 
spine disorder was related to his military service because 
the anomaly of S1, even though probably congenital, was 
apparently missed during active military service despite the 
veteran's complaints of lower back pain.  It was noted that 
the anomaly could have been aggravated by military trauma 
with eventual development of degenerative disc disease with 
herniated nucleus pulposus.

In November 2007, a VA examiner was asked to reconcile the 
January 2003 and May 2007 VA examination reports.  The 
examiner reviewed the claims file and commented on the 
service treatment records.  He stated that a complete review 
of the claims file showed that an X-ray revealed an anomalous 
development in the veteran's back some years after he left 
active duty.  It was noted that the only physical findings 
reported were tenderness of the lower lumbar region, and no 
specific neurological disorder was ever found.  He observed 
that there was no finding of spasm or rigidity of the back, 
which would have developed should there have been a 
significant disorder of the lumbar spine.  Additionally, the 
examiner remarked that the radiographic changes recorded were 
not, in themselves, a disease, as many asymptomatic persons 
have similar findings.  He opined that the veteran's symptoms 
of low back discomfort with some discomfort in the back of 
the thighs were not specific for nerve root compression by 
either a spinal anomaly or a herniated spinal disc.  He 
concluded that he could not find evidence of disability 
deriving from the lumbar spine at that time.  He remarked 
that there was no injury to the spine during the veteran's 
active military service according to the medical record at 
the time of the veteran's separation from active duty.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's claimed low back disorder is not a result of an 
established event, injury, or disease during active service.  
While the service treatment records document one instance of 
a mild back strain in August 1965, the strain appeared to 
resolve itself as an August 1967 treatment note indicates 
that the veteran had a normal back examination.  The service 
separation exam shows that except for a mild thoracic 
scoliosis, the veteran had no defects or diagnoses.  The 
veteran remarked on his separation RMH that he did not have 
arthritis or rheumatism, a bone, joint, or other deformity, 
or recurrent back pain.  The Board finds the aforementioned 
evidence persuasive that the veteran's in-service mild back 
strain was acute and resolved by the time he left active 
duty.  Without competent evidence of an in-service incurrence 
of a disease or injury, service connection cannot be granted.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, the Board finds the November 2007 VA examiner's opinion 
persuasive evidence that the veteran does not have a low back 
disorder that is a result of any established in-service 
event.  In examining the evidence, the Board finds the 
November 2007 opinion to be more persuasive than the May 2007 
VA examination report because the November 2007 examiner 
provided a much more thorough analysis of the evidence in the 
claims file than the May 2007 examiner.  Although the 
May 2007 examiner provided reasons and bases for the opinion 
given, the examiner did not cite specific service treatment 
records and subsequent medical treatment reports.  
Additionally, the May 2007 examiner used the words "could 
be" in expressing the given opinion.  The Court has held 
that the use of equivocal language such as "could" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  The 
November 2007 examiner provided specific examples from the 
service treatment records and medical evidence of record to 
sustain his opinion.  He stated that there was no injury to 
the veteran's spine during his active duty.  Without 
competent medical evidence of a nexus between a claimed in-
service disease or injury and the present disease or injury, 
service connection cannot be granted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

According to the evidence of record, the first competent 
medical documentation of a low back disorder appears in 
July 2000-nearly 33 years after the veteran left active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board has considered whether service connection for a low 
back disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a low back disorder to a compensable level within 
a year after his discharge from active duty.  Therefore, 
service connection for a low back disorder cannot be 
established on a presumptive basis.

The Board has considered the lay statements provided by J.S., 
L.M.L., and the veteran and finds them to provide competent 
evidence regarding their observations that came to them 
through their individual senses.  Lay people can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, J.S., L.M.L., and the veteran as lay people have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While J.S., L.M.L., and the veteran are competent to 
report what comes to them through their senses, they do not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994). Therefore, they cannot provide a competent opinion 
regarding diagnosis and causation.

The veteran has also indicated that he should be service 
connected for his low back disorder because he was exposed to 
herbicides while serving in Vietnam.  Unfortunately, lumbar 
radiculopathy and degenerative disc disease are not on the 
statutory list of diseases for which service connection can 
be presumed due to exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  Therefore, service connection cannot be granted 
on the basis of exposure to herbicides.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder 
(claimed as nerve damage) is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


